Exhibit 10.2

 

FIRST AMENDMENT

 

FIRST AMENDMENT, dated as of May 18, 2015 (this “Amendment”), to the CREDIT
AGREEMENT, dated as of February 9, 2012, as amended and restated as of May 30,
2012, and as further amended and restated as of May 31, 2013 (as further
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among GENERAC POWER SYSTEMS, INC., as the
Borrower (the “Borrower”), GENERAC ACQUISITION CORP. (“Holdings”), the LENDERS
from time to time party thereto, JPMORGAN CHASE BANK, N.A, as administrative
agent (in such capacity, the “Administrative Agent”), BANK OF AMERICA, N.A. and
GOLDMAN SACHS BANK USA, as syndication agents (in such capacity, the
“Syndication Agents”), and DEUTSCHE BANK SECURITIES INC., MORGAN STANLEY SENIOR
FUNDING, INC. AND WELLS FARGO BANK, N.A., as documentation agents (in such
capacity, the “Documentation Agents”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have agreed to make, and
have made certain loans and extensions for credit to the Borrower;

 

WHEREAS, the Borrower has requested that certain provisions of the Credit
Agreement be amended as set forth herein;

 

WHEREAS, the Lenders are willing to agree to such amendments, in each case on
the terms set forth herein; and

 

WHEREAS, the Lenders that execute and deliver this Amendment in the capacity of
a consenting Lender constitute Required Lenders;

 

NOW THEREFORE, in consideration of the premises and mutual covenants hereinafter
set forth, the parties hereto agree as follows:

 

SECTION 1.     Defined Terms; References. Unless otherwise defined herein, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement. Each reference to (x) “hereof”, “hereunder”,
“herein” and “hereby” and each other similar reference and each reference to
“this Agreement” and each other similar reference contained in the Credit
Agreement and (y) “thereof”, “thereunder”, “therein” and “thereby” and each
other similar reference and each reference to the Credit Agreement and each
other similar reference contained in the other Loan Documents shall, in each
case, as of the Amendment Effective Date (as defined below), refer to the Credit
Agreement as amended hereby.

 

SECTION 2.     Amendments to the Credit Agreement. The Credit Agreement is
hereby amended, effective as of the Amendment Effective Date (as defined below),
as follows:

 

2.1.      Amendments to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

(a)     The definition of “Consolidated Secured Debt” is hereby amended by
deleting the dollar amount “$100.0 million” in subsection (b) thereof and
substituting in lieu thereof the dollar amount “$200.0 million”.

 

 
 

--------------------------------------------------------------------------------

 

 

(b)     The definition of “Consolidated Total Debt” is hereby amended by
deleting the dollar amount “$100.0 million” in subsection (b) thereof and
substituting in lieu thereof the dollar amount “$200.0 million”.

 

(c)     The definition of “Incremental ABL Commitments” is hereby amended by
deleting the dollar amount “$50.0 million” therein and substituting in lieu
thereof the dollar amount “$100.0 million”.

 

(d)     The definition of “Permitted Business Acquisition” is hereby amended by
deleting the dollar amount “$50.0 million” in clause (iii) of the proviso
thereof and substituting in lieu thereof the dollar amount “$150.0 million”.

 

(e)     The defined term “Repricing Amendment” is hereby deleted in its
entirety.

 

(f)      The following new definitions shall be inserted in their proper
alphabetical order:

 

“First Amendment Effective Date” shall mean May 18, 2015.

 

“Repricing Transaction” shall mean (a) any prepayment of Term Loans with the
proceeds of a substantially concurrent incurrence of any secured term loans by
the Borrower or any Subsidiary Loan Party in respect of which the Effective
Yield is, on the date of such prepayment (and not by virtue of any fluctuation
in any “base” rate), lower than the Effective Yield on the Term Loans
immediately prior to such prepayment and (b) any repricing by the Borrower of
all or any portion of the Term Loans resulting in an Effective Yield for the
Term Loans as of the date of such repricing that is (and not by virtue of any
fluctuation in any “base” rate) less than the Effective Yield for the Term Loans
immediately prior to such repricing; provided, that in no event shall any such
prepayment, repricing or other modification in connection with a Change of
Control, any material Permitted Business Acquisition (or similar Investment) or
material Disposition constitute a Repricing Transaction.

 

2.2.      Amendment to Section 2.11. Section 2.11 of the Credit Agreement is
hereby amended by deleting the text “(i) any prepayment of Term Loans made with
the proceeds of any loans or bonds or (ii) an amendment to the Loan Documents in
respect of the Term Loans in connection with a Repricing Amendment, in each
case, on or prior to the first anniversary of the Second Restatement Date” in
subsection (a) thereof and substituting in lieu thereof the text “(i) any
prepayment of Term Loans made or (ii) any amendment to the Loan Documents in
respect of the Term Loans, in each case on or prior to the date that is the
six-month anniversary of the First Amendment Effective Date and in connection
with a Repricing Transaction”.

 

2.3.      Amendment to Section 2.19(c). Section 2.19(c) of the Credit Agreement
is hereby amended by deleting the text “the first anniversary of the Second
Restatement Date as a result of a Repricing Amendment” in subsection (d) thereof
and substituting in lieu thereof the text “the date that is the six-month
anniversary of the First Amendment Effective Date as a result of a Repricing
Transaction”.

 

2.4.      Amendments to Section 6.01. Section 6.01 of the Credit Agreement is
hereby amended as follows:

 

(a)     Section 6.01(j) of the Credit Agreement is hereby amended by deleting
the dollar amount “$150.0 million” therein and substituting in lieu thereof the
dollar amount “$250.0 million”.

 

 
2

--------------------------------------------------------------------------------

 

 

(b)     Section 6.01(z) of the Credit Agreement is hereby amended by deleting
the dollar amount “$35 million” therein and substituting in lieu thereof the
dollar amount “$150.0 million”.

 

(c)     Clause (i) of Section 6.01(bb) of the Credit Agreement is hereby amended
by deleting the dollar amount “$50.0 million” therein and substituting in lieu
thereof the dollar amount “$150.0 million”.

 

2.5.      Amendment to Section 6.02(aa). Section 6.02(aa) of the Credit
Agreement is hereby amended by deleting the dollar amount “$35.0 million” in the
proviso thereof and substituting in lieu thereof the dollar amount “$150.0
million”.

 

2.6.      Amendment to Section 6.04(q). Section 6.04(q) of the Credit Agreement
is hereby amended by deleting the dollar amount “$50.0 million” therein and
substituting in lieu thereof the dollar amount “$150.0 million”.

 

2.7.      Amendment to Section 6.06(m). Section 6.06(m) of the Credit Agreement
is hereby amended by deleting the dollar amount “$60.0 million” in each place in
which such dollar amount appears in such Section and substituting in lieu
thereof the dollar amount “$100.0 million”.

 

SECTION 3.     Effectiveness. This Amendment shall become effective as of the
date (the “Amendment Effective Date”) on which the following conditions have
been satisfied:

 

3.1.      The Administrative Agent (or its counsel) shall have received duly
executed and completed counterparts hereof (in the form provided and specified
by the Administrative Agent) that, when taken together, bear the signatures of
the Borrower, Holdings and the Required Lenders.

 

3.2.      To the extent invoiced before the Amendment Effective Date, the
Administrative Agent shall have received all fees required to be paid to the
Administrative Agent on or prior to the Amendment Effective Date, and all
expenses for which invoices have been presented (including, without limitation,
the reasonable fees and disbursements of counsel to the Administrative Agent).

 

3.3.      The Administrative Agent shall have received, for the account of each
Lender (each, a “Consenting Lender”) that has executed and delivered a
counterpart to this Amendment to the Administrative Agent pursuant to the
instructions provided by the Administrative Agent prior to 5:00 p.m., New York
City time, on May 14, 2015, a consent fee in an amount equal to 0.125% of such
Consenting Lender’s Loans outstanding immediately prior to giving effect to the
effectiveness of this Amendment.

 

3.4.      Each of the representations and warranties made by any Loan Party in
or pursuant to the Loan Documents is true and correct in all material respects
(except any representation and warranty which is qualified by materiality, which
is correct and accurate in all respects) on and as of the Amendment Effective
Date as if made on such date; provided if any such representation and warranty
is expressly made only as of a prior date, such representation and warranty is
true as of such prior date.

 

3.5.      No Default or Event of Default shall have occurred and be continuing
on or after giving effect to the Amendment Effective Date.

 

 
3

--------------------------------------------------------------------------------

 

 

SECTION 4.     Representations and Warranties. To induce the other parties
hereto to enter into this Amendment, each of Holdings and the Borrower
represents and warrants to each of the Lenders and the Administrative Agent
that:

 

4.1.      This Amendment has been duly authorized, executed and delivered by it
and this Amendment and the Credit Agreement, as amended hereby, constitute its
valid and binding obligation, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law; and

 

4.2.      (a) each of the representations and warranties made by any Loan Party
in or pursuant to the Loan Documents is true and correct in all material
respects (except any representation and warranty which is qualified by
materiality, which is correct and accurate in all respects) on and as of the
Amendment Effective Date as if made on such date; provided if any such
representation and warranty is expressly made only as of a prior date, such
representation and warranty is true as of such prior date and (b) no Default or
Event of Default has occurred and is continuing on or after giving effect to the
Amendment Effective Date.

 

SECTION 5.     FATCA Status. The Administrative Agent and the Lenders
acknowledge and agree that, solely for purposes of determining the applicability
of U.S. Federal withholding Taxes imposed by FATCA, from and after the Amendment
Effective Date, the Credit Agreement (together with any Loans or other
extensions of credit pursuant thereto) will not be treated as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.471-2(b)(2)(i).

 

SECTION 6.     Effect of Amendment.

 

6.1.      Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders or the Administrative Agent under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other provision of the
Credit Agreement or of any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect. Nothing
herein shall be deemed to entitle the Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.

 

6.2.      On and after the Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein”, or words
of like import, and each reference to the Credit Agreement in any other Loan
Document shall be deemed a reference to the Credit Agreement as amended hereby.
This Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 7.     General.

 

7.1.      GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

7.2.      Costs and Expenses. The Borrower agrees to reimburse the
Administrative Agent for its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation and execution of this
Amendment, including, without limitation, the reasonable out-of-pocket fees,
charges and disbursements of counsel to the Administrative Agent.

 

7.3.      Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of any executed counterpart of a signature page of
this Amendment by telecopy or email transmission shall be effective as delivery
of a manually executed counterpart of this Amendment.

 

 
4

--------------------------------------------------------------------------------

 

 

7.4.      Headings. The headings of this Amendment are used for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[remainder of page intentionally left blank]

 

 
5

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  GENERAC ACQUISITION CORP.              

By:

/s/York Ragen
Name:   York A. Ragen
Title:   Chief Financial Officer

 

 

  GENERAC POWER SYSTEMS, INC.              

By:

/s/York Ragen
Name:   York A. Ragen
Title:   Chief Financial Officer

 

Signature Page to First Amendment 



--------------------------------------------------------------------------------

 

 

 

  JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender          

By:

/s/John Morrone

   

Name: John Morrone

     

Title: Authorized Officer

 

 

 

 

Signature Page to First Amendment